DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant filed a response and amended claims 1, 17, and 21-27 on 09/21/2020. 
Claim objections of claims 21-27 are withdrawn in view of amendments of claims 21-27. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chin (Jimmy) Kim on 10/26/2020.
The application has been amended as follows:
Claims 1-7 and 16 are cancelled. 
In claim 17, “determine an amount of build material” is replaced with “determine an amount of printing material.”
In claim 17, “print the three-dimensional production object with the amount of build material” is replaced with “print the three-dimensional production object with the amount of printing material.”
In claim 23, “determine an amount of build material” is replaced with “determine an amount of printing material.”
In claim 23, “print the production object with the amount of build material” is replaced with “print the production object with the amount of printing material.”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Travers teaches a computer software program to perform 3D object gamut mapping and calibration (Figure 20 and Column 14, Lines 7-40).
Travers teaches a computer software program comprising instructions executable by a processing resource of a computing system to cause the computing system to:
receive three-dimensional printing specifications associated with a three-dimensional printing device (Column 11, Lines 2-26);
analyze the three-dimensional printing specifications to determine a plurality of test angles for a test object and a plurality of test surfaces corresponding to the test angles for the test object (Column 11, Lines 2-26); and
generate the test object for color calibration for the three-dimensional printing device based at least in part on the plurality of test angles and the plurality of test surfaces, each test surface of the test object configured with at least one test color (Column 13, Lines 35-48).
	Given that the apparatus of Travers prints test objects comprising of a different type of build materials (Column 15, Lines 24, 40) and adhered with a type of binding material (Column 15, Lines 39-49) using a layered object manufacturing process (Column 6, Lines 35-51), it would have been obvious that the apparatus of Travers would have instructions regarding specifications of a type of build material, binding material, and three-dimensional printing process.  

	Kondo (JP2002292752) teaches a control unit to process calibration model data, wherein the relationship between the color data and the colorimetric data regarding the degree of inclination of the surface of the modeled object is obtained to form a color correction table for the conditions that cause fluctuations in the color reproduction of the modeled object (Lines 688-704). 

	Kim (PG-PUB 2012/0287449) teaches a method for color registration of an image forming apparatus having a registration sensor is provided, which may include 
luminance detected with respect to the rotating surface of the image forming medium, forming a preset mark for color registration adjustment excluding the area confirmed to have an undesirable surface condition, and carrying out color registration adjustment using the optimum luminance set with respect to the formed mark, where a time for setting an optimum luminance of the registration sensor may be overlapped with a time for detecting an area with an undesirable surface condition [0017]. 

	In regards to claim 17, Travers, Kondo, and Kim, individually or in combination, do not teach or fairly suggest a non-transitory machine-readable storage medium comprising instruction for generating a test object for color calibration that has a plurality of test angles and test surfaces, each test surface of the test object configured with at least one test color; analyzing the test object to determine color dependency of the at least one test color of the plurality of test surfaces at the plurality of test angles; determining an amount of printing material associated with the at least one test color; and printing the three-dimensional object with the amount of printing material associated with the at least one test color for the surfaces of the three-dimensional production object that are printed at the plurality of test angles that are determined to have the color dependency.
	
In regards to claim 23, Travers and Kondo, individually or in combination, do not teach or fairly suggest a non-transitory machine-readable storage medium comprising instruction for generating a test object that has the size of the production object; analyzing the test object to determine a color dependency of the at least one test color of the plurality test surfaces at the plurality of test angles; determine an amount of printing material associated with the at least one test color; and printing the production object with the amount of printing material associated to have the color dependency.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742